PER CURIAM.
Upon the filing of the Conditional Guilty Plea for Consent Judgment this Court appointed a referee to conduct a hearing regarding Sluder’s alleged misconduct. The Conditional Plea for consent judgment * acknowledges his violation of article XI, Rule 11.02(4) of the Integration Rule and Disciplinary Rules ,1-102(A)(1), 6-101(A)(3) and 9-102(A) of the Code of Professional Responsibility. The referee recommended that Sluder be found guilty in accordance with his conditional plea and that he be given a public reprimand with conditions.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand, and Donald P. Sluder is placed on probation for a period of three years, effective thirty (30) days from the filing of this opinion, with the following conditions: During probation Sluder shall submit monthly reports from an alcohol rehabilitation counselor, approved by The Florida Bar, and be required to maintain a clients’ trust account if engaged in the active practice of law which The Florida Bar may perform audits of at any time during the period of probation without cause.
Judgment for costs in the amount of $799.21 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.